Citation Nr: 0835629	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  05-40 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1989 to 
February 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the veteran's previously denied claim of entitlement 
to service connection for PTSD.


FINDINGS OF FACT

1.  The claim for service connection for PTSD was previously 
denied in a December 2002 rating decision.  The veteran was 
notified of the decision, but did not perfect an appeal.

2.  The evidence received since the denial in December 2002 
is new, in that it is not cumulative and was not previously 
considered by decision makers.  The evidence is also material 
because it raises a reasonable possibility of substantiating 
the veteran's claim.

3.  The veteran has been diagnosed with PTSD that is 
medically attributed to a stressor she experienced during his 
service.


CONCLUSIONS OF LAW

1.  The December 2002 rating decision that denied the claim 
for service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2007).

2.  New and material evidence has been received to reopen the 
claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2007).
3.  PTSD was incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

The RO denied the veteran's claim of entitlement to service 
connection for PTSD in a December 2002 rating decision.  At 
the time of the December 2002 denial, the RO found that while 
the veteran had been diagnosed with PTSD related to an in-
service stressor, because that stressor had not been 
verified, the criteria for service connection had not been 
met, and the claim was denied.  

Although in the March 2004 rating decision on appeal the RO 
declined to reopen the claim, the Board must consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end.  Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).  

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2007).  Thus, the December 2002 decision 
became final because the veteran did not file a timely 
appeal.

The claim for service connection for PTSD may be reopened if 
new and material evidence is received.  Manio v. Derwinski, 1 
Vet. App. 140 (1991).  The appellant filed this application 
to reopen her claim in December 2003.  Under the applicable 
provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the prior final 
decision in December consisted of the veteran's service 
medical records, the veteran's post-service treatment 
records, and her own statements.  The RO found that while the 
veteran had been diagnosed with PTSD related to an in-service 
stressor, because that stressor had not been verified, the 
criteria for service connection had not been met.

After a review of all the evidence, the Board finds that the 
evidence received since the final decision in December 2002 
is not cumulative of other evidence of record, relates to an 
unestablished fact, and raises a reasonable possibility of 
substantiating the claim.  

Newly received evidence includes a May 2006 response from the 
U.S. Armed Services Center for Research of Unit Records 
(CRUR) to a request for verification of an alleged SCUD 
missile attack in January 1991.  In that response, CURR 
stated that daily unit location information for the veteran's 
unit indicated that during Operation Desert Shield/Storm, the 
main base camp for the unit was Log Base Alpha.  Log Base 
Alpha was located approximately 250 miles northwest of Ad 
Dammam/Dhahran, where the January 1991 SCUD missile hit.  
CURR noted that it was common for soldiers to not be located 
at their base camps while performing their duties.  While the 
CURR response does not specifically pin point the veteran in 
Ad Dammam/Dhahran at the time of the attack, because the 
attack reported by the veteran has been verified, and her 
presence at the site of the attack is consistent with her 
documented duties, the Board finds that the verification of 
the SCUD missile attack is evidence that is both new and 
material, as it verifies the veteran's reported stressor.  
The new evidence was not previously considered by agency 
decision makers, is not cumulative or redundant, relates to 
an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.303.  New evidence is sufficient to 
reopen a claim if it contributes to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
disability, even where it may not convince the Board to grant 
the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Accordingly, the claim for service connection for PTSD is 
reopened.  

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for certain chronic diseases, including 
psychoses, will be rebuttably presumed if they are manifest 
to a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  However, PTSD is not 
classified as a psychosis, and service connection for PTSD 
accordingly may not be granted on a presumptive basis.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2007).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2007).  

When the evidence does not establish that a veteran is a 
combat veteran, her assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, the alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 
155 (1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).

The veteran served in Saudi Arabia from October 1990 to May 
1991.  During that period she was attached to the 549th 
Quartermaster Company, whose main base camp was Log Base 
Alpha.  She claims that her service in Saudi Arabia exposed 
her to combat and non-combat stressors that support a PTSD 
diagnosis.  

The veteran's service personnel records reveal that the 
veteran served in the Army as a material storage and handling 
specialist.  She was stationed in Saudi Arabia, and as a 
result of this service she received the National Defense 
Service Medal, the Southwest Asia Service Medal, and the 
Kuwaiti Liberation Medal.  In addition to these awards, she 
was awarded a Driver Badge.  The veteran's awards and 
participation in various campaigns are consistent with 
service in Saudi Arabia in support of Operation Desert 
Shield/Storm.  However, those awards are not indicative of 
participation in combat.  Thus, her reported PTSD stressors 
must be verified in order for service connection for PTSD to 
be warranted.  The veteran's service medical records are 
negative for evidence of any chronic psychiatric disability 
during service.  Her psychiatric evaluation at separation in 
January 1993 was normal.  

Post-service treatment records show that the veteran was 
initially diagnosed with PTSD on VA examination in March 
2002.  At that time, the veteran reported in-service PTSD 
stressors related to duties involving transporting fuel to 
the front line.  She described her duties as including 
driving supplies to other bases, and stated that on one 
occasion when she drove to another base, the bunkers at that 
base were hit by a SCUD missile.  In the aftermath of the 
explosion, she witnessed many casualties, and stated that she 
had since been haunted by nightmares of the gruesome scene 
and the indescribable smell of burning flesh.  Other reported 
stressors included constantly being able to hear the firing 
of weapons, and a general fear for her safety given her 
proximity to fuel storage tanks, which were a target of the 
enemy forces.  She was diagnosed with PTSD in accordance with 
DSM-IV.  Subsequent records show that the veteran has 
continued to receive regular treatment for PTSD since that 
time.

Having determined that the veteran has a valid PTSD 
diagnosis, the remaining question before the Board is whether 
the veteran's PTSD diagnosis is based upon a verified 
stressor.

A May 2006 response from the U.S. Armed Services Center for 
Research of Unit Records (CRUR) to a request for verification 
of an alleged SCUD missile attack in January 1991 stated that 
daily unit location information for the veteran's unit 
indicated that during Operation Desert Shield/Storm, the main 
base camp for the unit was Log Base Alpha.  Log Base Alpha 
was located approximately 250 miles northwest of Ad 
Dammam/Dhahran, where the January 1991 SCUD missile hit.  
CURR noted, however, that it was common for soldiers to not 
be located at their base camps while performing their duties.  
While the CURR response does not specifically pin point the 
veteran in Ad Dammam/Dhahran at the time of the attack, 
because the attack reported by the veteran has been verified, 
and her presence at the site of the attack is consistent with 
her documented duties, the Board finds that the May 2006 
response verifies the veteran's reported stressor.

Because the veteran's PTSD diagnosis was based, at least in 
part, on a corroborated stressor, the Board finds that 
service connection for PTSD is warranted.  All reasonable 
doubt has been resolved in favor of the claimant in making 
this decision.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for service connection for PTSD is reopened.

Service connection for PTSD is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


